Citation Nr: 1029675	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  06-23 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for a heart condition, to 
include as due to exposure to Agent Orange.

2.  Entitlement to service connection for a heart condition, to 
include as secondary to diabetes mellitus.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus and 
to include as due to exposure to Agent Orange.

4.  Entitlement to service connection for a prostate condition, 
to include as due to exposure to Agent Orange.

5.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1965 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the San Diego, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that during the pendency of this appeal, the U.S. 
Court of Appeals for Veterans Claims held that when determining 
the scope of a claim, the Board must consider the claimant's 
description of the claim; the symptoms the claimant describes; 
and the information the claimant submits or that the Secretary 
obtains in support of that claim.  Clemons v. Shinseki, 23 Vet. 
App. 1, 5 (2009).  The Veteran has a diagnosis of depressive 
disorder. Accordingly, the Board has rephrased the issue 
involving service connection for PTSD into a single issue in 
order to comply with the Court's holding.  

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions: ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  As required 
by 38 U.S.C. 1116, VA must issue regulations through notice and 
comment rule-making procedures to establish the new presumptions 
of service connection for those diseases.  Those regulations will 
take effect on that date that a final rule is published in the 
Federal Register.  Until that time, VA does not have authority to 
establish service connection and award benefits based upon the 
planned new presumptions.  On November 20, 2009, the Secretary of 
Veterans Affairs directed the Board to stay action on all claims 
for service connection that cannot be granted under current law 
but that potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart disease, 
Parkinson's disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  See also Chairman's Memorandum No. 01-09-25 (Nov. 20, 
2009).  On March 25, 2010, VA published a proposed rule regarding 
the proposed regulations.  See Diseases Associated With Exposure 
to Certain Herbicide Agents (Hairy Cell Leukemia and Other 
Chronic B Cell Leukemias, Parkinson's Disease and Ischemic Heart 
Disease), 75 Fed. Reg. 14391 (proposed Mar. 25, 2010) (to be 
codified at 38 C.F.R. § 3.309(e).  The Board observes that the 
proposed rule states that, for purposes of the regulation, the 
term ''ischemic heart disease'' includes cardiovascular disease 
including coronary artery disease (among other disabilities), but 
not hypertension.  Id.  As this appeal contains at least one 
claim that may be affected by these new presumptions, namely a 
claim for heart disease, the Board must stay action on that 
matter in accordance with the Secretary's stay.  Once the planned 
final regulations are published, the adjudication of any case or 
claim that has been stayed will be resumed.  However, the Veteran 
and his representative are pursuing the claim based upon an 
additional ground as well, secondary service connection for heart 
disease as due to service-connected diabetes mellitus, for which 
claim the RO should take appropriate action as set forth below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although further delay is regrettable, additional development is 
necessary in order to adjudicate the remaining issues on appeal.  

In this case the Veteran contends that his current heart 
condition and hypertension are related to service-connected 
diabetes mellitus.  Additionally, the Veteran claims that his 
current prostate condition is due to exposure to herbicides while 
serving in the Republic of Vietnam.  The Board notes that the 
Veteran was awarded service-connection for diabetes mellitus on a 
presumptive basis, due to herbicide exposure, in June 2006.  The 
Veteran also claims to suffer from symptoms associated with PTSD.  

A review of the service records shows no evidence of treatment 
for a heart condition, hypertension, a prostate condition, or a 
psychiatric disorder of any kind during service.  Records show 
the Veteran served aboard the USS Engage MSO-433 from June 1965 
to January 1967 which was stationed in the Da Nang harbor during 
a portion of that time.  As noted in the June 2006 rating, the 
deck logs of the USS Engage, a minesweeper, indicate that a crew 
shuttled on a whaleboat on June 26, 1966, to investigate events 
on the beach.  Records also showed that the Veteran was a 
Quartermaster and the RO found that the Veteran's statements that 
he went ashore with the whaleboat were consistent with the 
Veteran's duties as a Quartermaster.  Therefore, it was conceded 
that the conditions of the Veteran's service involved duty or 
visitation in the Republic of Vietnam.

A review of post-service treatment records shows continuous 
treatment for chronic heart problems, to include atrial 
fibrillation, since 1992.  However, the Board notes that although 
the record indicates treatment beginning in 1992, the evidence of 
record consists only of records from 2000 to present.  Thus, 
records from 1992 to 2000 must be obtained and associated with 
the claims file.  Additionally, post-service records show 
treatment for hypertension.  The Board notes that since the award 
of service connection for diabetes mellitus, no medical opinion 
has been provided regarding a relationship between the Veteran's 
service-connected diabetes mellitus and his current heart 
condition and/or hypertension.  Further, the Board acknowledges 
the Veteran's request for a VA examination in this regard.  Thus, 
a VA examination is necessary in accordance with VA's duty to 
assist.

VA's duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is necessary if 
the evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2009).  

With regard to a prostate condition, May 2004 VA treatment 
records show complaints of and treatment for gradually worsening 
symptoms of urinary frequency and urgency.  A May 2006 nurse 
practitioner note showed a diagnosis of benign hypertrophy of the 
prostate.  The Board acknowledges the Veteran's request for a VA 
examination to determine the severity of his prostate disorder 
and whether such disorder is related to service.  As no medical 
opinion has been offered regarding a relationship between the 
Veteran's service and a current prostate condition, a VA 
examination is warranted.  38 C.F.R. § 3.159(c)(4) (2009).  

With regard to PTSD, the Veteran was afforded a psychiatric 
consultation in December 2005.  The Veteran complained of 
troubled relationships with friends and family, low energy 
levels, and limited social interaction.  The examiner noted that 
the Veteran did not want to discuss issues at the time of the 
examination.  He also noted that the Veteran expressed unusual 
memory complaints and stated that he could not remember events 
from the time he was in service, nor could he remember his dates 
of service, or whether he had engaged in combat.  The examiner 
noted a possible adjustment disorder due to current life 
stressors and diagnosed depressive disorder not otherwise 
specified.  Diagnoses to be ruled out included adjustment 
disorder with depressed mood, dysthymia, PTSD, cognitive 
disorder, and amnesic disorder.  

As noted above, the Board has expanded the Veteran's original 
claim of entitlement to service connection for PTSD to encompass 
an acquired psychiatric disorder in accordance with Clemons, 
supra.  As such, the issue on appeal, which has been 
recharacterized on the title page of this decision, is being 
remanded for additional due process considerations.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  
Also, effective July 13, 2010, VA regulations related to PTSD 
claims were revised to provide that if a stressor claimed by a 
veteran is related to the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of posttraumatic stress disorder and that the veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  The term "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  38 
C.F.R. § 3.304(f)(3) (effective from July 13, 2010).  The revised 
regulation is for consideration in this case.

The Board finds a VA examination necessary in order to determine 
the Veteran's complete disability picture and to determine 
whether the Veteran's current symptoms are related to service.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  As this case presents certain medical questions which 
cannot be answered by the Board, a VA examination must be 
conducted.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  

As this case is being remanded, the RO/AMC should obtain any 
relevant treatment records since 2006 and associate such records 
with the claims file prior to the VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Issue any necessary corrective VCAA 
notice with regard to the issue on appeal, 
now characterized as entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD.

The Veteran should be requested to provide 
information clarifying his reported 
stressors, to include the year and 
approximate date within a 90 day range.  In 
accordance with Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), he should be notified that 
the VCAA notice requirements apply to all 
aspects of a claim.

2.  Upon the receipt of any additional 
clarifying information as to the specific 
stressors, the RO/AMC should take appropriate 
action to assist the Veteran in obtaining 
credible supporting evidence that these 
events actually occurred.  If the RO/AMC 
finds that efforts to obtain additional 
evidence as to these matters would be futile, 
a specific determination as to this matter 
should be provided and associated with the 
claims file.

3.  The RO/AMC should obtain a complete copy 
of the Veteran's relevant treatment records 
from 1992 to 2000.  Additionally, the RO/AMC 
should obtain a complete copy of the 
Veteran's most recent relevant treatment 
records, since 2006.  All efforts to locate 
these records should be noted in the claims 
file.  If these records cannot be obtained, 
it should be so stated.

4.  The Veteran should be scheduled for a VA 
examination to determine the nature and 
etiology of his heart condition, 
hypertension, and prostate condition.  The 
Veteran's claims folder must be provided to 
the VA examiner to review in conjunction with 
the Veteran's examination.  The examination 
report should state that the claims folder 
has been reviewed.  

a)  The examiner should be requested to 
express an opinion as to whether it is more 
likely, less likely, or at least as likely 
as not that the Veteran's heart disease, 
hypertension, and/or prostate condition is 
the direct result of a disease or injury in 
service or is otherwise related to the 
Veteran's service to include exposure to 
herbicides.  

b)  The examiner should also be requested to 
express an opinion as to whether it is more 
likely, less likely, or at least as likely 
as not that the Veteran's heart disease, 
and/or hypertension is proximately due to, 
OR aggravated by the Veteran's service-
connected diabetes mellitus.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is less than 
50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The term "aggravated" in the above context 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability, and does 
not include an increase in the disorder 
which is due to the natural progress of the 
condition.

The examiner should provide a thorough and 
complete rationale for all opinions provided 
in the examination report.  

5.  Additionally, the Veteran should be 
afforded a VA psychiatric examination.  The 
purpose of the evaluation is to determine the 
etiology of any psychiatric disability 
diagnosed.  All necessary testing should be 
completed.  The claims folder should be made 
available to the examiner in conjunction with 
the examination.  

The examination report should include a 
detailed account of all psychiatric pathology 
found to be present.  If there are different 
psychiatric disorders, the examiner should 
attempt to reconcile the diagnoses and should 
specify which symptoms are associated with 
each of the disorder(s).  If certain 
symptomatology cannot be disassociated from 
one disorder or another, it should be 
specified.  

If a diagnosis of PTSD is appropriate, the 
examiner should specify the stressors that 
caused this disorder.  

With respect to each currently diagnosed 
psychiatric disorder, the examiner should 
express an opinion as to whether it is at 
least as likely as not (50% probability or 
greater) that any such current psychiatric 
disorder is etiologically related to the 
Veteran's military service.  

The report of examination should include a 
complete rationale for all opinions expressed.  
The entire claims folder and a copy of this 
remand must be made available to and reviewed 
by the examiner prior to the examination.

6.  Following completion of the foregoing, the 
RO/AMC must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the RO/AMC should determine 
whether the examiner has responded to all 
questions posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. § 
4.2 (2009).

7.  After the requested development has been 
completed, the RO/AMC should readjudicate the 
merits of the claims based on all the evidence 
of record, including any additional 
information obtained as a result of this 
remand, and all governing legal authority 
including the recent regulatory revisions to 
38 C.F.R. § 3.304(f).  If the benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

